Citation Nr: 1447594	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  09-46 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for the service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected pilonidal cyst.

3.  Entitlement to an initial compensable rating for the service-connected seborrheic dermatitis.

4.  Entitlement to an initial rating in excess of 10 percent for the service-connected major depression prior to December 3, 2013.

5.  Entitlement to a rating in excess of 30 percent for the service-connected major depression beginning on December 3, 2013.

6.  Entitlement to an initial compensable rating for the service-connected stress fracture of the right tibia.

7.  Entitlement to an initial compensable rating for the service-connected stress fracture of the left tibia.  

8.  Entitlement to an initial rating in excess of 10 percent for the service-connected chronic right knee strain (previously rated as a right knee condition and claimed as compression arthralgia).

9.  Entitlement to an initial rating in excess of 10 percent for the service-connected chronic left knee strain (previously rated as a left knee condition and claimed as compression arthralgia).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from April 2005 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the RO in Phoenix, Arizona, and a December 2009 rating decision by the RO in Detroit, Michigan.  Jurisdiction is with the RO in Detroit, Michigan.

In the October 2007 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine, left ear hearing loss, stress fracture of the left tibia, stress fracture of the right tibia, pilonidal cyst, major depression and seborrheic dermatitis, and assigned noncompensable evaluations for each service-connected disability, effective on July 6, 2007.  

In the December 2009 rating decision, the RO granted service connection for chronic right and left knee strain and assigned separate 10 percent evaluations, effective on July 6, 2007.  

Additionally, in the December 2009 rating decision, the RO increased the initial noncompensable ratings for the service-connected degenerative disc disease of the lumbar spine, pilonidal cyst, and major depression to 10 percent each, effective on July 6, 2007.

Since the Veteran has not expressed satisfaction with the higher ratings, and such ratings are less than the maximum under the applicable criteria, the matters remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In January 2013, the Veteran testified from the RO by way of videoconference technology at a hearing held with the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In July 2013, the Board remanded these matters to Agency of Original Jurisdiction (AOJ), for additional development of the record. The case has since returned to the Board for the purpose of appellate disposition. 

For the following reasons, the AOJ is found to have complied with the Board's remand instructions with respect to the claims decided herein below. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Although addressed in a February 2014 Supplemental Statement of the Case, the Board dismissed the withdrawn issue of entitlement to an initial compensable rating for the service-connected left ear hearing loss in the July 2013 decision.  This matter is accordingly not before the Board.

In a February 2014 rating decision, the RO assigned an increased 30 percent rating for the service-connected major depression, effective on December 3, 2013.

Again, since the Veteran has not expressed satisfaction with the higher rating, and the ratings assigned less than the maximum under the applicable criteria, the matter of entitlement to a higher rating at each stage remains on appeal, as noted on the title page.  See AB, 6 Vet. App. at 35.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1. The service-connected degenerative joint disease of the lumbar spine is shown to have been manifested by complaints of pain on motion of the lumbar spine on examination, but does not cause limitation of flexion to 60 degrees or less, or combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour; neither neurologic impairment, nor  incapacitating episodes as defined by VA are demonstrated.

2.  The service-connected pilonidal cyst is shown to be tender or painful on examination, but involves an area of less than 77 square centimeters; nor is a related limitation of range of motion or other loss of function demonstrated.

3.  The service-connected seborrheic dermatitis is shown to be manifested by involvement of an area of less than 5 percent of the total body or exposed areas; more than topical therapy is not demonstrated.

4.  For the initial period of the appeal, the service-connected major depressive disorder is shown to have been productive of a disability picture that more nearly approximated that of occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks and generally satisfactory functioning with normal routine behavior, self-care and conversation; however, occupational and social impairment manifested by reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships is demonstrated during the period of the appeal.  

5. The service-connected stress fracture residuals of the right tibia is show to be primarily manifested by complaints of pain and productive of a disability picture that more closely resembles that of slight disablement.

6.  The service-connected stress fracture residuals of the left tibia is shown to be primarily manifested by complaints of pain and productive of a disability picture that more closely resembles that of slight disablement.

7.  The service-connected chronic right knee strain is shown to be manifested by complaints of pain on motion; neither a functional equivalent of flexion limited to 30 degrees, nor a compensable limitation of extension or level of instability is demonstrated.

8.  The service-connected chronic left knee strain is shown to be manifested by complaints of pain on motion; neither a functional equivalent of flexion limited to 30 degrees, nor a compensable limitation of extension or level of instability is demonstrated.



CONCLUSIONS OF LAW

1. The criteria for the assignment of an initial rating in excess of 10 percent rating for the service-connected connected degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5235-5243 (2013).  

2.  The criteria for the assignment of an initial rating in excess of 10 percent for the service-connected pilonidal cyst have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118 including Diagnostic Code 7819-7804 (2013).

3.  The criteria for the assignment of an initial compensable rating for the service-connected seborrheic dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118 including Diagnostic Code 7806 (2013).

4.  The criteria for the assignment of an initial 30 percent rating for the service-connected major depressive prior to December 3, 2013, have been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130 including Diagnostic Code 9434 (2013).
 
5.  The criteria for the assignment of an initial rating in excess of 30 percent for the service-connected major depressive disorder have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012)); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130 including Diagnostic Code 9434 (2013).

6.  The criteria for the assignment of an initial 10 percent rating for the service-connected stress fracture of the right tibia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.71a including Diagnostic Code 5299-5262 (2013). 

7.  The criteria for the assignment of an initial 10 percent rating for the service-connected stress fracture of the right tibia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.71a including Diagnostic Code 5299-5262 (2013).

8.  The criteria for the assignment of an initial rating in excess of 10 percent rating for the service-connected chronic right knee strain have not been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.74.40, 4.45, 4.59, 4.71a including Diagnostic Code 5024, 5003-5260 (2013).

9.  The criteria for the assignment of an initial rating in excess of 10 percent rating for the service-connected chronic left knee strain have not been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.74.40, 4.45, 4.59, 4.71a including Diagnostic Code 5024, 5003-5260 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The claims on appeal arise from the Veteran's disagreement with the rating assigned in connection with the grant of service connection for the disabilities. 

The Courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). 

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002). Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence. 

Here, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records. Pursuant to the Board's July 2013 remand, VA treatment records from the Phoenix and Detroit VA Medical Centers have been obtained.

In addition the Veteran was also afforded updated VA examinations in 2007, 2008, and 2013-the latter of which pursuant to the Board's July 2013 remand-to evaluate the severity of the service-connected disabilities. The examiners provided the requested findings in compliance with the remand instructions in this regard as well. 

As these examinations were based on review of the Veteran's symptoms and complaints and discussed his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

Hence, the Board finds that there has been substantial compliance with the July 2013 remand instructions. Stegall, 11 Vet. App. at 271.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal herein decided are thus ready to be considered on the merits.


II.  Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7. 

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity. 38 C.F.R. § 4.10. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability. Schafrath, 1 Vet. App. at 594. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994). 

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection. See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. To the extent that the Veteran has already been assigned staged rating for some of the disabilities on appeal, the propriety of the rating assigned at each stage will also be addressed.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience. 

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. 

The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).


III.  Analysis

A. Lumbar Spine

The Veteran contends that the severity of her back disability warrants an initial rating in excess of 10 percent.

The service-connected lumbar spine disability has been evaluated as 10 percent disabling for pursuant to Diagnostic Code 5243.  

The General Rating Formula for Disease and Injuries of the Spine (General Formula), applies to Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a.

Intervertebral disc syndrome (IVDS) may be rated alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Incapacitating Episodes).  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the General Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent more of the height.

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or, where there is favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  

Note (1) following the General Formula indicates that any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, is to be evaluated separately under an appropriate diagnostic code.  

Note (2) following the General Formula provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (5) following the General Formula states that unfavorable ankylosis is shown when the entire thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In-service treatment reports reflect that the Veteran injured her back in September 2006.  She had tried medication with no relief of symptoms.  The X-ray studies were within normal limits, but an MRI showed 2 disc protrusions.  She complained of having constant back pain aggravated by increased activity and worsened with sitting, standing, walking, bending, twisting and lifting. She rated her current pain a level of 5 on a scale to 10.  She denied having radiation or numbness down the legs or other neurological complaints.

On inspection, the spine was noted to be symmetric and aligned.  There was tenderness to palpation of the lower lumbar spine.  The Veteran's flexion was performed to approximately 70 degrees, while extension was performed to 5 degrees and appeared to be limited by pain.  A neurological examination was normal.  She was assessed with bulging intervertebral discs.

A March 2007 Medical Evaluation report reflected that the Veteran presented with complaints of back pain.  She rated that her pain a level of 2 to 6 on a scale to 10.  The pain was sharp in the morning and became duller over the course of the day.  The pain worsened with standing for more than 15 minutes, wearing body armor, or carrying heavy weights.  Pain improved with lying down and frequent position changes.  

On examination, the Veteran's gait was noted to be normal.  There was mild tenderness over the lower left paraspinous muscles with no muscle spasm.  Straight leg raising was negative.  Heel-walk and toe-walk were normal.  Deep tendon reflexes in the lower extremities were 2+.  Sensation and motor strength were normal in the bilateral lower extremities. 

The range of motion of the lumbar spine was full with some stiffness and discomfort at the end of ranges of flexion and extension.  It was noted that she had tried an epidural steroid injection without lasting benefit.  

An x-ray study of the lumbar spine revealed mild anterior multi-level degenerative changes, predominantly at L2, L4 and L5.  There was mild retrolisthesis of L5 on S1 and spina bifida occulta of S1.  There was no evidence of spondylolisthesis.

The Veteran was assessed with low back pain secondary to herniated discs at L4-5 and L5-S1 and spondylolisthesis of  L5 on S1.  

The VA treatment records reflected that the Veteran was seen for acute exacerbation of back pain in March 2008.  At that time, a straight leg raise test was negative, and her sensation and reflexes were normal.  She underwent an injection of Toradol and was given Percocet for treatment.

The Veteran again presented with complaints of back pain in July 2008 when she rated the pain as 10 on a scale to 10.  She denied having radiation of pain.

On VA examination in August 2008, the Veteran reported having daily back pain that she rated at an average intensity of 6 on a scale to 10, increasing to a level of 8 with prolonged standing, sitting, walking, bending or lifting.  She characterized the pain as an ache-type of sensation with occasional sharp stabbing pain.  She took 1 Vicodin tablet daily with moderate response.  

The Veteran reported experiencing flare-ups 2 to 3 times per year when the pain was severe and lasted for a day or two.  To alleviate pain during these events, she took Percocet twice a day along with muscle relaxers.  During flare-ups, she avoided prolonged standing, walking, bending or lifting.  There was no radiation of pain into the lower extremities or associated numbness, weakness, bladder or bowel dysfunction.  She did use a brace in service, but not following service.  She was able to walk about an hour at a time before having to sit down and rest.  

The Veteran reported that she was independent in her activities of daily living, but asked her roommate to help her with her shoes and socks during flare-ups.  She also avoided activities such as mopping the floor or performing heavy lifting.  With respect to post-service employment, she decided to forego a career in law enforcement due to her back and opted for desk work with a mortgage company.  Prolonged sitting at work did aggravate her low back pain, but she was able to perform her occupational duties as well.  She was no longer able to play baseball, and driving long distances aggravated her back.

Inspection of the spine revealed no significant deformity.  There was tenderness to palpation on the paralumbar musculature without muscle spasm.  The range of motion of the thoracolumbar spine revealed was that of flexion to 75 degrees with pain in the terminal degrees, extension to 20 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 50 degrees, all with pain in the terminal degrees.  There was no further limitation of range of motion or joint function due to pain, weakness, fatigability, or lack of endurance upon 3 repetitions.  Lower extremity motor, tone, bulk, strength and sensation were intact.  

An MRI study of the lumbar spine revealed disc bulges at L4-L5 and L5-S1.  A diagnosis of degenerative disc disease of the lumbar spine was indicated.

In June 2009, the Veteran endorsed shooting low back pain that occurred more frequently.  

A July 2009 MRI study of the lumbar spine revealed disc desiccation and minimal bulge at L4-L5 and L5-S1 levels with no canal stenosis or neural foraminal narrowing.  

An August 2009 VA anesthesiology treatment report noted that the Veteran complained of having low back pain radiating down both extremities since 2006.  

On examination, there was noted to be weakness and decreased sensation over the right leg.  Lasegue sign was negative on the right and positive on the left at 60 degrees.  She was assessed with lumbago with radiculopathy down the lower extremities.   She was ordered a TENS unit for treatment.  

The Veteran was also seen in the VA neurology department that same day. The treating neurologist indicated that a neurological examination of the lower extremities, including reflex, sensory, and motor aspects, was normal.  It was indicated that her back pain was well controlled with a combination of gabapentin and Vicodin.

In a correspondence dated in December 2009, the Veteran reported that her back disability severely impacted her ability to perform physical activity including household chores.  She described an incident when she moved furniture and was subsequently unable to get off the couch by the end of the day.  She noted being medically discharged from service because her back problems prevented from her from performing the duties as a military police officer.

On VA treatment in February 2011, the Veteran presented with complaints of low back pain.  On examination, her range of motion was noted to be full, but there was discomfort in the lumbar region and upper neck area.  There was no deformity or tenderness noted in the lumbar spine.

A June 2011 VA emergency department note indicated the Veteran was in bed with aggravated back pain. She was given Toradol and Vicodin.  She went home and was instructed to take medications as directed.

During the Veteran's January 2013 hearing, she testified that she had incapacitating episodes of pain where a doctor told her that she needed bed rest.  She approximated that she had an episode once every 6 months lasting for 2 to 3 days at time.  She indicated that she could bend down and touch her toes, but had to do so very carefully and would experience pain during that motion.  She noted having had physical therapy and steroid injections with little relief, and surgery was not recommended for someone of her age.

On VA examination in September 2013, the Veteran reported worsening low back pain.  She noted that almost any activity made her back feel worse.  She had stiffness in the morning for an hour or so.  She denied having any radiation of pain or related bowel or bladder incontinence.  She had not been on any treatment or over-the-counter medication for pain at least for the past 2 years.  

The Veteran described a recent episode when she experienced back pain for a period of 2 to 3 days following a lot of physical work.  She reported having pain that went into her right thigh maybe twice a year.  At examination, she rated her pain level as 3 out of 10 and described the pain as achy.  She denied having flare-ups impacting the function of the thoracolumbar spine.

On range of motion testing, the Veteran's forward flexion was performed to 85 degrees, and extension was performed to 25 degrees, with pain at the endpoint of range of motion.  Right and left lateral flexion and rotation were to 25 degrees again with pain at the endpoint of range of motion.  There was no additional limitation in motion in degree upon repetition.  

The examiner indicated that the Veteran did not have any functional loss and/or functional impairment of the thoracolumbar spine.  The Veteran did not have localized tenderness or pain to palpation of the joints and/or soft tissues of the thoracolumbar spine.  She also did not have guarding or muscle spasm of the thoracolumbar spine.

Neurologically, the Veteran's muscle strength was full in both lower extremities, and there was no atrophy.  A reflex and sensory examination of the lower extremities yielded normal findings.  A straight leg raise test was negative.  

The examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities or findings.  The examiner also noted that the Veteran did not have IVDS.  She did not use an assistive device as a normal mode of locomotion.

The examiner diagnosed lumbar strain and indicated that the disability did not impact her ability to work. 

As regards the claim for increased rating for the service-connected degenerative disc disease of the lumbar spine, the evidence reflects that the disability is been manifested by consistent symptoms of pain, stiffness and limited range of motion with occasional flare-ups of severe pain.  

The current 10 percent evaluation is consistent with painful motion.  38 C.F.R. § 4.59.  It is also consistent with forward flexion of the thoracolumbar spine limited to less than 85 degrees but greater than 60 degrees, or combined range of motion of the thoracolumbar spine of less than 235 degrees, but greater than 120 degrees.  

There was no muscle spasm, guarding, or localized tenderness resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  

In order to warrant a higher rating, there must be the functional equivalent of flexion limited to less than 60 degrees, but greater than 30 degrees, or combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait or abnormal spinal contour.   See DeLuca, supra; 38 C.F.R. § 4.7.  

In this case, however, limitation of flexion to 60 degrees or less, combined range of motion to 120 degrees or less, or an abnormal gait or abnormal spinal contour have not been shown.

In addition, as noted, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Here, the examiners specifically found that repetition on the range of motion three times did not increase any of these symptoms. Consequently, a higher rating is not warranted on this basis.

A separate rating for associated objective neurologic abnormalities or chronic neurologic manifestations also is not assignable because the required neurologic findings and symptoms have not been demonstrated.  

The Board is fully aware of an assessment of radiculopathy in August 2009.  However, a neurology report from that same day yielded normal neurologic findings.  Neurological examinations have otherwise noted normal motor, reflex, and sensory examination findings.  

In the absence of any quantifiable neurologic impairment, there is no basis to assign a separate rate on this basis.  Accordingly, a separate evaluation for neurologic manifestations must be denied.

The Board has considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 Intervertebral Disc Syndrome.  However, there is no evidence of incapacitating episodes as contemplated by the regulation.  

Here, the Veteran reports that that she has periods where she cannot function due to back pain, that she had missed work due to her back, and that she has been prescribed bed rest by a physician; however, treatment records an examination reports reflect incapacitating episodes due to intervertebral disc disease as defined.  

In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician or actual treatment by a physician for intervertebral disc syndrome, the Board finds that a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not assignable.

The Board has also considered the Veteran's statements regarding the severity of her low back symptoms.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that she experiences, such as persistent low back pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, she has been credible; however, neither the medical evidence nor the lay evidence of record suggests that an evaluation in excess of 10 percent is assignable at this time.  

The Veteran's testimony is not found to be specific so as to establish a greater degree of functional impairment.  Here, the medical findings (as provided in the VA examination reports) directly address the criteria under which the Veteran's low back disability is evaluated.  The recorded medical findings are found to be far more probative of the degree of impairment that her lay assertions.


B.  Pilonidal Cyst 

The Veteran also seeks an initial rating in excess of 10 percent for the service-connected pilonidal cyst.

The service-connected pilonidal cyst is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7819, benign skin neoplasms.  This Diagnostic Code provides that benign skin neoplasms may be rated, if applicable, as disfigurement of the head, face or neck (Diagnostic Code 7800), as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) or on the basis impairment of function. 38 C.F.R. § 4.118, Diagnostic Code 7819.   In this case, the RO assigned a 10 percent rating pursuant to Diagnostic Code 7804.  

Because the underlying rating criteria pertain to the skin, the Board notes that the regulations relating to rating skin disabilities were revised, effective on October 23, 2008. However, those revised provisions are applicable only to claims received on or after October 23, 2008.  

Because the Veteran's current claim was received prior to that date and the Veteran has not requested that her claim be considered under the revised criteria, those criteria do not apply in this case. 73 Fed. Reg. 54708 (Sept. 23, 2008).

Scars (other than those involving the head, face, or neck) that are deep or that cause limited motion are assigned a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm.) and a 20 percent rating for area or areas exceeding 12 square inches (77 sq. cm.). A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).

A 10 percent rating is also assignable for scars (other than those on the head, face, or neck) that are superficial and do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater. A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2). 

A 10 percent rating is assignable for scars that are superficial, unstable or painful on examination. 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804. 

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).

The service treatment records showed that the Veteran was seen for treatment of pilonidal cyst in October 2006 that was resolved with antibiotics.
The cyst was noted to be approximately the size of a quarter, and caused pain while sitting.

On VA examination in August 2008, the Veteran reported having two occurrences of pilonidal cysts while on active duty.  Since discharge, she had felt some mild discomfort in the region on two occasions, both lasting for a day or two, but the symptoms had subsided on their own without further intervention.  There was mild residual tenderness in the region of the residual scar.

The examination revealed the presence of a residual scar in the natal cleft measuring 1 millimeter by 3 millimeters in length and width.  There was tenderness to palpation.  There was no adherence to underlying tissues.  The texture of the skin was irregular.  There was no instability, elevation or depression from the surface contour.  

The scar was noted to be superficial without involvement of the underlying soft tissue.  There was no inflammation, edema, keloid formation, induration or inflexibility.  There was no limitation of motion on account of its presence.  The scar was hypopigmented as compared to the surrounding tissue.    The examiner diagnosed pilonidal cyst.

During the Veteran's January 2013 hearing, she testified that the pilonidal cyst was located at the base of the spine.  She noted that she had to have it lanced a few years earlier, but had not undergone other treatment.  She did indicate that the area was always painful.  She noted that the cyst drained on its own and swelled, every 2 to 3 months.   The area had not been infected since service.

On VA examination in September 2013, the Veteran reported getting small pilonidal cysts approximately 5 times per year that lasted 2 to 3 days at a time.  These cysts were painful.  There was serous drainage after pushing the cyst, and then the pain resolved.  She reported having had the cyst lanced one time in service in 2006.  

The examiner noted that none of the Veteran's skin conditions caused scarring or disfigurement of the head, face, or neck.  She did not have any benign or malignant skin neoplasms, or any systemic manifestations due to any skin disease.  

There was a pilonidal cyst near the tip of the coccyx.  There was noted to be a well-healed, tiny surgical scar extending from the center slightly toward the left.  The scar was non-tender with no keloid formation.  The skin was intact with no cyst or drainage noted.  Total and exposed areas affected were both no percent.  There were no other pertinent physical findings.

The examiner diagnosed pilonidal cyst.  He determined that the skin disabilities did not impact her ability to work.

Here, the pilonidal cyst and any associated scar is not shown to be deep or to measure an area of at least 12 square inches (77 square centimeters).  As noted on VA examination, there was no ulceration, adherence, tissue loss, instability, elevation, depression, inflammation or edema.   As such, the Board finds that a rating in excess of 10 percent under Diagnostic Code 7801 is not assignable.

As regards Diagnostic Codes 7802 to 7804, the Board notes that a rating in excess of 10 percent is not available under these codes.  

Evaluation under Diagnostic Code 7805 is also not warranted because there are no factors for consideration other than those indicated in the identified rating criteria. 

The pilonidal cyst is not shown to be productive of any limitation of function or neurological impairment; nor is any other impairment uniquely identified, other than that ratable on the basis of scars.  

Accordingly, on this record, an initial rating in excess of 10 percent is not assignable.  


C.  Seborrheic Dermatitis

The Veteran also seeks a compensable rating for the service-connected seborrheic dermatitis of the scalp.

The Veteran's seborrheic dermatitis is rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7806.  

Under this Diagnostic Code, a noncompensable rating is assigned when less than 5 percent for the entire body or less than 5 percent of the exposed area is involved or when no more than topic therapy is required during the past 12-month period.  

A 10 percent rating is assigned when 5 to 20 percent of the entire body or 5 to 20 percent of exposed areas is affected, or if systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks, but not constantly, during the past 12-month period.  

A 30 percent disability rating is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas is affected, or if systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

A 60 percent rating is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas is affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A December 2006 in-service treatment report noted findings of seborrheic dermatitis of the scalp.  There was a cap of oily scale just above the nuchal ridge.

On VA examination in September 2007, the Veteran reported noticing severe scales in her scalp while in Iraq.  When she returned to the U.S. she was given selenium sulfide shampoo with success.  She noted that the condition recurred intermittently.  Skin symptoms included itching, but no systemic symptoms.

On VA examination in August 2008, the Veteran reported using shampoo daily during outbreaks and weekly when not in an outbreak.  This treatment was topical and involved neither corticosteroid nor immunosuppressive care.  

The examiner noted that less than 5 percent of the exposed areas and total body area had been affected.  He noted the presence of white flakes in her scalp on examination.  A diagnosis of seborrheic dermatitis was indicated.

During the Veteran's January 2013 hearing, she testified that the condition first started in Iraq, when she noticed large scalp flakes.  When she returned, she was prescribed special medicated shampoo that she used every 3 days or weekly.  She still experienced flare-ups twice or three times per year.  She noted that the condition impacted an area measuring 4 inches by 4 inches.  The condition had not progressed past her scalp.

On VA examination in September 2013, the Veteran reported first noticing white flakes on her pillow from her scalp while in service in 2006.  She reported using a special shampoo 3 times per year for 4 days at a time for treatment.

The examiner noted that none of the Veteran's skin condition caused scarring or disfigurement of the head, face, or neck.  She did not have any benign or malignant skin neoplasms, or any systemic manifestations due to any skin disease.  

The Veteran was noted to have been treated with a topical medication (prescribed shampoo) for her seborrheic dermatitis for a period of 6 weeks or more during the past year, but not on a constant basis.  She had not used any other treatment.

The examiner noted that the Veteran's dermatitis affected none of the Veteran's total body area or exposed areas of skin.  In so finding, the examiner noted that the Veteran's entire scalp had been examined under the hair and that there were no evident rashes, redness, or scales noted.  No bald patches were seen on the scalp.  

The examiner diagnosed dermatitis.  He determined that the skin disabilities did not impact her ability to work.

In this case, the Board finds that a compensable rating is not assignable for the service-connected seborrheic dermatitis.  In so finding, the Board notes that the disability covers an area of less than 5 percent of exposed or total body area and is treated only topically.  

As such, the criteria for a compensable rating under Diagnostic Code 7806 have not been met.  The disability is not shown to involve any other factors warranting consideration of a rating under any other diagnostic code.


C. Major Depression

The Veteran contends that the severity of her depression warrants a higher rating.

The Veteran's major depression is rated as 10 and 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  This Diagnostic Code provides that the disability should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Under the General Rating Formula a 10 percent rating is assigned where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

 A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency and duration."  

It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

Service treatment records include an October 2006 report notes that the Veteran noted a recent decrease in motivation due to depression.  She denied suicidal ideation.

On VA examination in August 2008, the Veteran reported that, while she had not had any specialty mental health counseling since discharge from active duty, she continued to take citalopram for depression and that generally stabilized her condition.  She reported having had subjective feelings of depression on a daily basis, but that medication had been helpful for her.  She did demonstrate some continued loss of interest in activities and feelings of worthlessness in the form of feeling like a failure due to her military experiences and their perceived consequences.  She did report that it was stressful having to leave service.  She described her sleep as pretty good although she felt sluggish until around 2 p.m. She also complained about problems with focus and concentration especially in the work setting.  She denied any suicidal ideation.

With respect to family relationships, the Veteran reported having a great relationship with her mother, although she was estranged from her father.  She got along okay with her brother and was close to one stepsibling and estranged from the other.  She was not married and lived with roommates.  As regards work, she was working as a mortgage counselor and described her job as frustrating and stressful.  She reported no lost time from work due to her mental health condition and indicated that she had problems with focus and concentration on the job.  She was able to maintain her own personal hygiene and grooming.  The Veteran did demonstrate some lack of interest in actively participating in activities.  

On mental status examination, the Veteran's immediate, recent, and remote memories were satisfactory.  She was oriented in all spheres.  Her speech was normal as to rate and volume.  There was a brief period of tearfulness toward the conclusion of the examination.  Her thought production was that she mostly spoke just in response to the examiner's questions.  Continuity of thought was goal directed and relevant.  There was no suicidal or homicidal ideation.  There were no delusions, ideas of reference or feelings of unreality.  Concentration was satisfactory.  Her mood was euthymic, and her range of affect was broad.  She was alert, cooperative, and response.  Her judgment was noted to be good and insight fair.  

The examiner diagnosed major depressive disorder and assigned a GAF score of 61.  Her current symptoms-including loss of interest in activities, some feelings of worthlessness, some feelings of energy loss, and problems with concentration in the work setting-were noted to be in the mild range.

On May 2010 VA psychiatric consultation, the Veteran presented for refill of her medication.  She reported going through a stressful time with a new job, the purchase and renovation of her home, and recent break-up with her boyfriend.  She had been eating more, avoiding the gym, and not going out as much.  She discussed frustration over her recent weight gain and inability to work out due to her physical condition.  

On mental status examination, the Veteran was noted to be alert and oriented with adequate hygiene.  Mood was euthymic, and her affect was congruent with mood.  There was no evidence of hallucinations or delusions, paranoia or obsessions.  Insight and judgment were noted to be good.  A history of major depression was indicated, and a GAF score of 65-70 was assigned.

During the Veteran's January 2013 hearing, she testified that she tried to be social for her job, but had bad days and occasionally missed work due to depression.  She noted that she had only one close friend and did little outside of work.  The Veteran further indicated that she experienced a lot of anxiety in public settings.  She denied suicidal ideation.  She thought that she would be a wreck without medication with symptoms of irritability, anger and hysteria.

On VA examination in December 2013, the Veteran indicated that she had never married or had children. She was single and lived alone.  Her parents lived a couple of blocks away, and she saw them often. She reported having close friends and speaking to her best friend frequently.  She had been involved in a romantic relationship that had recently ended, and she was considering online dating.  She was interested in trying to find job opportunities where she could work from home, such as a day care.  

The Veteran reported being previously employed at a bank in the mortgage department and working for a hotel in the front desk for 2 years until April 2013.  She lost the job because of poor attendance and missed work due to physical illness about once every 3 weeks. She also missed work because her mother had a motor vehicle accident and had health problems. 

At the time of examination, the Veteran had been babysitting friends' children, aged 4 and 1.  She enjoyed the work, liked helping her friends out and was glad to have the extra money. Her primary limitation to seeking regular employment was her physical difficulty with either sitting or standing exclusively. She believed that she could open her own daycare business, but was concerned with the complexity of doing so.

The examiner noted that the VA treatment records showed that the Veteran did not pursue mental health treatment after discharge, although she was referred. She did continue to take prescribed anti-depressants through a non-mental health physician. She had attended one psychiatric consultation and reported being told that counseling was not available.  The report did not reflect this discussion.

The Veteran endorsed having symptoms of depressed mood and disturbances of motivation and mood.  On mental status examination, the Veteran presented as alert and oriented with adequate hygiene and grooming.  Her speech was of normal rate and tone.  With respect to mood, she indicated that it was difficult to lose her job and that she worried about her prospects.  She denied having decreased interest, limits on social interaction, hopelessness, or appetite changes, but did endorse feeling down, having tearfulness, avoiding the subject of her injuries, being embarrassment about the conditions of her discharge, and having pessimism, motivation problems and fatigue.  She indicated that she was not normally an anxious person, but did experience some anxiety with the pressure prior to losing her job.  She had not been anxious since leaving that position.  She slept 7 to 8 hours per night.  She denied having suicidal or homicidal ideation.  She had numerous, varied and positive relationships, went out socially and was dating. 

A diagnosis of persistent depressive disorder was assigned.  The examiner indicated that the Veteran's depression was mild and chronic, with the ability to socialize and
engage in productive activity intact. The examiner indicated that the Veteran's level of occupational and social functioning was best described as occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

With respect to the claim for increased rating for service-connected major depressive disorder for the period prior to December 3, 2013, the evidence shows that the disability picture was manifested by depression, some mood disturbances and low motivation, lack of energy, loss of concentration, and some social withdrawal. 

To the extent that these manifestations basically have remained the same throughout the entire appeal period, the Board finds that the disability picture more closely resembled the criteria for the assignment of a 30 percent rating for the initial period of the appeal. 

While the Veteran has not demonstrated all of the symptoms listed in the rating criteria and the August 2008 VA examination report is suggestive of less severe depressive symptomatology, the Board finds that her overall symptomatology, particularly symptoms of depression, low motivation, loss of concentration equate with a level of social occupational and social impairment with a decrease in work efficiency and intermittent periods of inability to perform occupational tasks, even though the Veteran was generally functioning satisfactorily with routine behavior, self-care, and normal conversation. 

Thus, on this record, the Board finds that an increased, initial 30 percent rating is warrant for this initial period. See 38 C.F.R. §§ 4.3 4.7.

However, the Board finds that a rating in excess of 30 percent is not assignable at any time during the appeal. 

As noted, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Here, the Veteran's speech is shown to have been generally normal in rate, tone and content. There is no indication of impairment of memory, judgment or abstract thinking.  Her judgment and thinking have been described as intact on examination and on treatment. 

While the Veteran has reported having a depressed mood and disturbances in motivation, she is shown to have maintained relationships with family members and friends. She has experience some job changes, but related this to her physical impairments rather than her mental health condition.  

As such, these symptoms are not shown to cause difficulty in establishing and maintaining effective work and social relationships so as to warrant an increased rating. Moreover, the 30 percent rating currently assigned contemplates occasional decrease in work efficiency and periods of inability to perform occupational tasks.

The Board further notes that the GAF scores have ranged from 61 to 70 and do not provide a basis for assigning a rating in excess of 30 percent for the service-connected major depressive disorder.

 A GAF from 61-70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Moreover, when all of the evidence is considered, it does not establish a level of impairment that would meet the criteria for a 50 percent rating. As indicated, more than mild symptomatology and difficulty in social or occupational functioning is not demonstrated. 

As a final point, the Board notes that it has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. 

The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for major depression. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the Board finds that an initial 30 percent, but no higher, rating for the service-connected major depressive disorder is for application for the entire period of the appeal.  


D.  Knees and Stress Fractures of the Tibia

The Veteran also seeks a compensable rating for the service-connected bilateral stress fractures and ratings in excess of 10 percent for the service-connected bilateral knee strain.

The initial noncompensable ratings for the service-connected stress fractures of the right and left tibia have been assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Under Diagnostic Code 5262, a 10 percent rating is assignable for impairment of the tibia and fibula manifested by malunion with slight knee or ankle disability.  

A 20 percent rating is assignable for moderate knee or ankle disability.  

A 30 percent rating is assignable for marked knee or ankle disability.   

A 40 percent rating is assignable for nonunion with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

With respect to the knee, the RO analogized the bilateral knee strain to tenosynovitis, 38 C.F.R. § 4.71a, Diagnostic Code 5024, which is rated on limitation of motion of the affected parts as degenerative arthritis (diagnostic code 5003).   

Pursuant to Diagnostic Code 5003, a 10 percent rating may also be assigned when there is a noncompensable limitation of motion with pain or when certain x-ray findings are present.

Flexion of the leg is rated as noncompensable when limited to 60 degrees; a 10 percent rating is for application when limited to 45 degrees; a 20 percent rating is assignable when limited to 30 degrees, and 30 percent rating is assignable when limited to 15 degrees. Under 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Other diagnostic codes provide rating criteria used to evaluate ankylosis, recurrent subluxation or lateral instability, dislocated cartilage, limitation of extension, impairment of the tibia and fibula, and genu recurvatum.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson 9 Vet. App. at 7.

The August 2008 VA examination report reflected that the Veteran had sustained stress fractures while in service.  She reported having continued symptoms of pain in both shins if she walked briskly for more than 20 to 30 minutes at a time or if she attempted to jog.  

The pain subsided after she discontinued activity.  She did not use medication or assistive devices or have flare-ups.  The disability caused no interference with usual occupational or daily activities.

The Veteran also endorsed having persistent knee pain that was usually mild on a daily basis and occurred primarily with prolonged walking, standing or climbing stairs.  She did not have any giving way or locking and experienced flare-ups of knee pain about 2 to 3 times per year, lasting 2 to 3 days at a time.  

During flare-ups, there was increased pain of moderate intensity with associated swelling.  She took Naprosyn twice a day with good response.  She avoided prolonged walking or standing.   She did not use an assistive device or brace.  There was no history of injury, surgery or dislocation to either knee or interference with usual occupation or daily activities.

An examination of the left and right tibia areas revealed no deformity, abnormal angulation, false motion, shortening, tenderness, tenderness, drainage, edema, weakness, or heat.  There were no constitutional symptoms of bone disease.

An examination of the knees revealed no deformity, warmth or swelling.  There was mild tenderness to palpation on the medial aspect of the left knee.  The range of motion of both knees was that of flexion to 135 degrees with mild pain and full extension with mild pain.  

The medial and collateral ligaments and anterior and posterior cruciate ligaments were all noted to be stable.  The McMurray test was negative.  Following 3 repetitions, there was no further limitation of motion or joint function due to pain, weakness, fatigability or lack of endurance.

The X-ray studies of the knees and tibia/fibula areas were noted to be unremarkable.  The examiner diagnosed stress fractures of the left and right tibia and bilateral chronic knee strain that was more likely than not a separate knee disability from the stress fracture residual of both tibias.  He noted that the Veteran continued to have daily symptoms of knee pain independent of symptoms related to the bilateral stress fractures.

A May 2008 VA treatment report noted the presence of stress fracture residuals  of the tibia.

In correspondence dated in December 2009, the Veteran wrote that she could not run due to the stress fractures in her legs.  

A January 2010 VA treatment report noted that the Veteran presented with complaints of left knee pain and difficulty with weight-bearing.  On examination, there was left knee swelling, medial joint line tenderness, but no laxity or crepitus.  Anterior/posterior drawer testing was negative.

On VA podiatry treatment in December 2011, the Veteran reported having a history of shin splints and knee pain.  A December 2011 x-ray study of the left tibia and fibula was normal.

During the Veteran's January 2013 hearing, she testified that she wore braces on both of her knees.  She reported hearing a cracking sound involving the knees.  The Veteran also described an incident in the previous year where she had to go on crutches because of swelling in the knee.  

The Veteran reported that she could only walk a half-mile on a flat surface before she started experiencing knee pain. She experienced pain, cracking, and tightness when climbing stairs.  She felt like her range of motion was limited and indicated that she experienced a lot of stiffness in the knees.  With respect to repetitive use, she expressed that it caused her knees to swell.  She treated her knee pain with rest and ice.

As regards the stress fractures, the Veteran noted that she experienced pain on the inner side of her leg along the tibia from the ankle to just below the knee.  She reported experiencing more pain in the tibias then along the knee.  She noted that rest was her only treatment.

On VA examination in September 2013, the Veteran noted that both of her knees had cracked and popped for a long time.  She also experienced right knee swelling and had been seen for left knee pain and swelling and placed on crutches in January 2010.  

The Veteran denied  having flare-ups during the past year and noted that squatting hurt her knees.  She used knee braces when working out, and both legs hurt whenever she tried to run, although she denied having knee pain with walking.  She did not report that flare-ups impacted the function of the knee and/or lower leg.

On range of motion testing, right knee flexion was performed to 135 degrees with no objective evidence of painful motion, and extension was also full with no objective evidence of painful motion.  Left knee range of motion was also from 0 to 135 degrees with no objective evidence of painful motion.  

There was no additional loss in range of motion upon repetition or functional loss or impairment of either knee or leg.  There was no tenderness or pain to palpation of the joint line or the soft tissues of either knee.  Her muscle strength testing of both knees was normal.  The examiner also commented that she was able to walk on her heels and toes and squat without much difficulty.  She occasionally used a brace.

The stability testing, including Lachman, posterior, and valgus/varus pressure testing, yielded normal findings in both knees.  There was no evidence or history of recurrent patellar subluxation or dislocation. She had not had a meniscal condition or surgical procedure for a meniscal condition.  

The X-ray studies of both knees were noted to be normal.  An examination of the left tibia and fibula areas was normal with no evidence of fracture, dislocation, or any other bone or joint abnormalities.  The soft tissues were normal.  The examiner diagnosed bilateral knee sprain and indicated that the disabilities did not impact her ability to work.

With respect to the Veteran's stress fractures of the right and left tibia, the Board acknowledges the VA examiner's report that such symptomatology was separate from her knee impairment and was manifested by complaints of pain from just below the knee to the ankle.  

Accordingly, on this record, the Board finds that the service-connected disability picture more closely approximates the criteria for a 10 percent rating for each leg based on findings approaching slight impairment under Diagnostic Code 5262.

However, the Board also finds that ratings in excess of 10 percent are not for application.  To the extent that the Veteran complains of pain, the findings do not include any impairment of motion or function.  

Therefore, the service-connected bilateral tibial stress fracture residuals do not result in more than pain and would not be comparable to more than slight impairment. 

The Board finds that the VA examinations and x-ray report to be of greater probative value in evaluating the Veteran's claim, as they specifically address her bilateral tibia injuries and show essentially normal findings with regard to the involved structures.  

Likewise, the range of motion testing of the knees during the VA examinations revealed essentially normal findings.  Additionally, anterior, posterior, and medial-lateral instability tests were normal.  Pertinently, there are no medical findings to the contrary with regard to the x-ray changes, range of motion, or stability findings.    

In addition, as discussed, separate ratings have been assigned for each knee and her knee symptoms are addressed in the current ratings assigned for each knee disability. See 38 C.F.R. § 4.14.

As to the service-connected right and left knee strain, the Board finds that ratings in excess of 10 percent are not assignable.  

Under the criteria of Diagnostic Code 5260, the Veteran has not demonstrated the functional equivalent of flexion limited to 30 degrees as required for a higher rating under these criteria.  On examination, she has been able to flex each knee to greater than 100 degrees.  

In addition, as noted, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Here, the examiners specifically found that repetition of the range of motion three times did not increase any of these symptoms. Consequently, a higher rating is not warranted on this basis.

Furthermore, there is no evidence of ankylosis, limitation of extension or genu recurvatum.  While the Veteran reports wearing knee braces, there is not demonstrated instability or subluxation.  

The Board additionally notes that there is no evidence of ankylosis, frequent episodes of locking of the knee, or cartilage disruption.  Thus, Diagnostic Codes 5256, 5257, 5258, and 5259 do not apply in this case.  

The Board has considered the Veteran's lay statements regarding the severity of her disabilities.  The Veteran is competent and credible to provide evidence about her observable symptoms.  However, the Board finds that the medical evidence is more probative for the purpose of rating the service-connected disability in terms of the applicable criteria.  


E.  All Claims

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that none of the service-connected disability pictures is so exceptional or unusual as to warrant the consideration of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).   

The Board finds that the rating criteria used to evaluate the service-connected lumbar spine, skin disability major depression, and knee and tibia disabilities reasonably describe her disability level and symptomatology.  

There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disabilities.  

Moreover, to the extent that the Veteran reports having absenteeism at work and interfere with the physical aspects of employment, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disabilities.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
 

ORDER

An increased, initial rating in excess of 10 percent for the service-connected degenerative disc disease of the lumbar spine is denied.

An increased, initial rating in excess of 10 percent for the service-connected pilonidal cyst is denied.

An increased, initial compensable rating for the service-connected seborrheic dermatitis is denied.

An increased, initial rating 30 percent for the service-connected major depression prior to December 3, 2013 is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased rating in excess of 30 percent for the service-connected major depression is denied.

An increased, initial 10 percent rating, but no higher for the service-connected stress fracture of the right tibia is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased, initial 10 percent rating for the service-connected stress fracture of the left tibia is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased, initial rating in excess of 10 percent for the service-connected chronic right knee strain (previously rated as a right knee condition and claimed as compression arthralgia) is denied.

An increased, initial rating in excess of 10 percent for the service-connected chronic left knee strain (previously rated as a left knee condition and claimed as compression arthralgia) is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


